Title: From Benjamin Franklin to George Whitefield, 19 June 1764
From: Franklin, Benjamin
To: Whitefield, George


Dear Friend
Philada. June 19. 1764
I received your Favour of the 21st past, and of the 3d. Instant and immediately sent the inclos’d as directed.
Your frequently repeated Wishes and Prayers for my Eternal as well as temporal Happiness are very obliging. I can only thank you for them, and offer you mine in return. I have my self no Doubts that I shall enjoy as much of both as is proper for me. That Being who gave me Existence, and thro” almost threescore Years has been continually showering his Favours upon me, whose very Chastisements have been Blessings to me, can I doubt that he loves me? And if he loves me, can I doubt that he will go on to take care of me not only here but hereafter? This to some may seem Presumption; to me it appears the best grounded Hope; Hope of the Future; built on Experience of the Past.
By the Accounts I have of your late Labours, I conclude your Health is mended by your Journey, which gives me Pleasure. Mrs. Franklin presents her cordial Respects, with those of Dear Sir, Your affectionate humble Servant
B Franklin
PS. We hope you will not be deterred from visiting your Friends here by the Bugbear Boston Accounts of the Unhealthiness of Philadelphia.
Mr Whitefield
